USA MUTUALS AMENDMENT TO THE AMENDED AND RESTATED DISTRIBUTION AGREEMENT THIS AMENDMENT dated as of July 29, 2014, to the Amended and Restated Distribution Agreement, originally made and entered into as of August 29, 2005, as amended and restated as of July 24, 2012 (the "Agreement"), is entered into by and among USA MUTUALS, a Delaware business trust, (the "Trust") and QUASAR DISTRIBUTORS, LLC, (the "Distributor") and USA MUTUALS ADVISORS, INC. f/k/a MUTUALS ADVISORS, INC.(the "Advisor"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Section 11 (B.) of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Mutual Advisors, Inc. shall be known as USA Mutuals Advisors, Inc.Accordingly, all references to Mutual Advisors, Inc. in the Agreement shall be replaced with USA Mutuals Advisors, Inc. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. USA MUTUALS QUASAR DISTRIBUTORS, LLC By:/s/ Joseph C. Neuberger By:/s/ James R. Schoenike Name:Joseph C.Neuberger Name: James R. Schoenike Title:Chairman Title: President USA MUTUALS ADVISORS, INC. By:/s/ Jerry Szilagyi Name:Jerry Szilagyi Title:President
